Citation Nr: 0613873	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-14 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for intervertebral 
disc syndrome, status post hemilaminectomy at L5-S1, with 
radiculopathy, currently evaluated as 40 percent disabling.  

2.  Entitlement to a total disability compensation rating 
based on individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to June 
1976.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO decision, which 
granted a 40 percent rating for the veteran's low back 
disability, and which denied a claim for a TDIU.  

In February 2006, the veteran appeared at the RO and 
testified at a hearing conducted by the undersigned Veterans 
Law Judge.  A transcript of the hearing is associated with 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Remand is warranted in this appeal to ensure that all 
pertinent evidence is associated with the claims file and to 
obtain contemporary medical opinions as to the severity of 
the disability at issue.

First, a more contemporary examination is indicated with 
regard to the veteran's service-connected low back disability 
on appeal.  He has disagreed with the rating of 40 percent 
that is currently assigned to his lumbosacral spine 
disability.  The Board is of the opinion that the VA 
examination of March 2003 is inadequate for rating purposes, 
for the following reasons.  It has been more than three years 
since the veteran's low back disability has been evaluated.  
Also, from a preliminary reading of the hearing transcript, 
it appears that the veteran's neurological symptoms of the 
low back disability are worse than at the time he was 
evaluated in March 2003, when the examiner remarked that his 
intervertebral disc syndrome was asymptomatic.  Finally, in 
statements and testimony, the veteran has indicated that 
since his last VA examination, he has retired from his job as 
a teacher due to the severity of his service-connected 
disability.  

Second, the RO should request the veteran to complete VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability.  A preliminary review of the claims 
file indicates that the veteran retired from his teaching 
position in 2005 allegedly due to service-connected 
disability, but that at his hearing in February 2006 the 
veteran mentioned having opened a small pet shop since his 
retirement.  Thus, the veteran's present employment status is 
not clear.  

Third, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the effective date of an 
award.  Such analysis can be applied analogously to the 
increased rating claims on appeal.  Thus, in remanding this 
case, the RO should provide the veteran with proper notice 
that an effective date for the award of benefits will be 
assigned if an increased rating is awarded in relation to the 
low back and TDIU claims, including an explanation as to the 
type of evidence that is needed to establish an effective 
date.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information and evidence needed to 
establish an effective date for the low 
back and TDIU claims on appeal, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should request that the veteran 
complete and return VA Form 21-8940, 
Veteran's Application for Increased 
Compensation Based on Unemployability, in 
relation to his claim for a TDIU.  

3.  Thereafter, the RO should arrange for 
the veteran to undergo appropriate VA 
examinations in order to determine the 
nature and severity of the service-
connected intervertebral disc syndrome, 
status post hemilaminectomy at L5-S1, with 
radiculopathy.  The claims folder must be 
made available to and reviewed by the 
examiner(s) in conjunction with the 
examination(s).  A complete rationale for 
all opinions expressed should be provided.  
The examiner should report active and 
passive ranges of motion and include 
comment as to the presence and degree or 
absence of any objective evidence of pain, 
as well as the presence and degree or 
absence of incoordination, weakness, 
fatigue, atrophy or skin changes.  The 
examiner should comment as to the presence 
or absence of additional functional 
impairment on use or during flare-ups.  
The examiner should comment as to the 
presence or absence of ankylosis.  The 
examiner should specifically identify any 
evidence of neuropathy or other 
neurological deficit due to the service-
connected disability, to include 
characteristic pain, demonstrable muscle 
spasm, and absent ankle jerk.  In 
addition, the examiner should elicit 
history concerning the frequency and 
duration of incapacitating episodes 
necessitating bed rest and treatment by a 
physician.  If intervertebral disc 
syndrome is present in more than one 
spinal segment related to the veteran's 
service-connected low back disability, 
provided that the effects in each spinal 
segment are clearly distinct, the examiner 
should evaluate each segment on the basis 
of chronic orthopedic or neurologic 
manifestations.  The examiner is 
specifically requested to opine as to 
whether the veteran's service-connected 
low back disability causes him to be 
unemployable.  Finally, the examiner 
should indicate whether additional 
evaluation is in order to address one or 
more chronic orthopedic or neurologic 
manifestations found on examination, and, 
if so, identify the specialty 
examination(s) warranted.   

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims, based on a review of the entire 
evidentiary record.  If the decision 
remains adverse to the veteran, the RO 
should provide him and his representative 
with a supplemental statement of the case 
and the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2005).



